Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 08/13/2021.

Information Disclosure Statement
3.	The references listed in the IDS filed 08/13/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objection
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claim 12 is objected to because of the following informalities: Claim 12 recite "wherein at least one of the the first application or the second application comprises a third-party application, which is grammatically incorrect. Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No 11,119,859. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Instant Application
US 11,119,859
1. A device comprising: 
 	a processing system including a processor; and 
 	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
 	detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by an application operating at a communication device coupled to the communication network, 

3. The device of claim 1, wherein the operations further comprise 
                    identifying a usage event associated with the change in operation of the communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred.

(back to claim 1)
               generating, based on a change in operation of the communication device, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, 


              determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the application; 

 	replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; and 
 	verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information.

2. The device of claim 1, wherein the application comprises a third-party application.




5. The device of claim 3, wherein the 
identifying the usage event is performed using contextual information regarding the communication device.

6. The device of claim 3, wherein the usage event is associated with a change in service to the communication device, a change in capabilities of the communication device, or a combination thereof.

7. The device of claim 3, wherein the usage event is associated with movement of the communication device from a first location to a second location.

8. The device of claim 1, wherein the first modification is due to a change in streaming of media content to the communication device.


9. The device of claim 1, 
wherein the first modification is directed by a first application operating at the communication device, 



                                                   wherein the 
generating the second modification comprises modifying a security profile for a second application.

10. The device of claim 9, wherein the second application operates at a second communication device, and wherein the operations further comprise 
              receiving the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy.

11. A method comprising: 
 	detecting, by a processing system including a processor, a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device coupled to the communication network, 

13. The method of claim 11, further comprising identifying, by the processing system, a usage event associated with the change in operation of the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred.

(back to claim 11)
               generating, by the processing system, 


a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, wherein the generating is based on a change in operation of the first communication device, the change in operation comprising a change in operation of a second application; 
 	determining, by the processing system, that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the application; 

 	replicating, by the processing system in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; and 
 	verifying, by the processing system, authentication information, wherein the replicating is performed responsive to the verifying of the authentication information.






15. The method of claim 11, wherein the generating the second modification comprises modifying a security profile for the second application.

16. The method of claim 11, wherein the second application operates at a second communication device, 

and further comprising 
receiving, by the processing system, the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy.

17. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 

 	detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by an application operating at a communication device coupled to the communication network, 








         generating, based on a change in operation of the communication device, 
                       a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, wherein the change in operation is associated with a change in service to the communication device, a change in capabilities of the communication device, or a combination thereof; 
            determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the application; 

 	replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; and 
 	verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information.



18. The non-transitory machine-readable medium of claim 17, wherein the application comprises a third-party application.

19. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise identifying a usage event associated with the change in operation of the communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred.


20. The non-transitory machine-readable medium of claim 19, wherein the operations further comprise predicting a behavior of a user of the communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both. 
11. A device, comprising: 
 	a processing system including a processor; and 
 	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
 	detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application; 


 	         identifying a usage event associated with the first 
communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device; 
 	generating, according to a change in operation of a second application based on the usage event, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, the second application comprising a second third-party application; 
 	determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application; 
 	replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; 
 	verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information; and 
 	predicting a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both.

8. The method of claim 1, wherein the identifying the usage event is performed using contextual information regarding the first communication device.

9. The method of claim 1, wherein the usage event is associated with a change in service to the first communication device, a change in capabilities of the first communication device, or a combination thereof.

15. (Original) The device of claim 11, wherein the usage event is associated with movement of the first communication device from a first location to a second location.  

2. (Original) The method of claim 1, wherein the first modification is due to a change in streaming of media content to the first communication device.  

(from claim 1)
wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application;

13. The device of claim 11, wherein the generating the second modification of the second user profile comprises modifying a security profile for the second application.

14. The device of claim 11, wherein the second application operates at a second communication device, and wherein the operations further comprise: 
 	receiving the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy.

1. A method, comprising: 
 	detecting, by a processing system including a processor, a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application; 

 identifying, by the processing system, a usage event associated with the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device; 
 	generating, by the processing system according to a change in operation of a second application based on the usage event, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, the second application comprising a second third-party application; 


 	determining, by the processing system, that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application; 
 	replicating, by the processing system in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; 
 	verifying, by the processing system, authentication information, wherein the replicating is performed responsive to the verifying of the authentication information; and 
 	predicting, by the processing system, a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both.

5. The method of claim 1, wherein the generating the second modification of the second user profile comprises modifying a security profile for the second application.

6. The method of claim 1, wherein the second application operates at a second communication device.

7. The method of claim 6, further comprising: 
 receiving, by the processing system, the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy.

17. A non-transitory machine-readable medium comprising a memory that stores executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 
 	detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application; 
 	identifying a usage event associated with the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device; 
 	generating, according to a change in operation of a second application based on the usage event, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, the second application comprising a second third-party application; 


 	determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application; 
 	replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; 
 	verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information; and 
 	predicting a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both.


(from claim 17)
                  identifying a usage event associated with the first communication device according to the first modification by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device; 

18. The non-transitory machine-readable medium of claim 17, wherein the second modification includes a limitation on authentication attempts associated with the second application.




Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-20 of US 11,119,859. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	        Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mattox et al. (US Patent No. , 8,924,344 B2 hereinafter “Mattox”) in view of Uchida et al. (US Patent Application No. 2009/0282466 A1, hereinafter “Uchida”).
As to claim 1, Mattox teaches the claimed limitations:
“A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising:” as system connecting an source shared service provider (SSP) source farm to replication engine. Replication engine may replicate profile data from SSP source farm to a first SSP destination farm and a second SSP destination farm. Full replication tab may also display status information, such as a start time, estimated total time, time elapsed, estimated end time, estimated time remaining, a number of accounts processed total and rate per second, and a number of processor threads in use (column 3, lines 13-40).
 	“detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by an application operating at a communication device coupled to the communication network” as in response to the at least one modification in the user profile change log; and replicate the at least one modification to the at least one of the plurality of user profiles to a second service provider, wherein the at least one modification is provided by the user profile change log, and wherein replicating the identified (e.g., detected) at least one modification comprises comparing the source change token to a current change token at the second service provider, wherein the at least one modification provided by the change log is determined by the difference in time between the source change token and the current change token (abstract, claims 13, and 20).
 	“generating, based on a change in operation of the communication device, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile” as a new user may create a new user profile or an existing user may update their personal profile by changing their group memberships at source shared service provider farm. Method may cause computing device to update a user profile change log in response to receiving the at least one modification to the at least one user profile property. Method may also update source change token to reflect the time at which the at least one modification was made. Consistent with exemplary embodiments, source SSP farm may comprise a plurality of user profiles associated with providing a plurality of services to a plurality of users. Source SSP farm, first destination SSP farm and second destination SSP farm may thus provide consistently customized services to users based on the replicated user profiles (column 5, line 32 to column 6, line 7; column 13, 20; see also figure 4-5).
 	“determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the application” as the identified at least one modification to the at least one user profile property may be replicated at a second service provider. The first service provider and the second service provider may be geographically separate (abstract). A user profile change log may be updated in response to receiving the at least one modification to the at least one user profile property. Then the at least one modification to the at least one user profile property may be identified at the first service provider. Identifying the at least one modification to the at least one user profile property at the first service provider may comprise retrieving the at least one modification to the at least one user profile property from the user profile change log. Next, the identified at least one modification to the at least one user profile property may be replicated at a second service provider. The first service provider and the second service provider may be geographically separate (column 1, lines 51-65 ).
  	“replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository” as where computing device may identify modifications to user profiles stored at source SSP farm. For example, computing device may compare source change token first current change token to determine the time interval for which user profile changes should be replicated, where first current change token is associated with the time for at least one prior replication to first destination SSP farm. Computing device may then retrieve user profile changes for the time interval from the user profile change log. Consistent with embodiments of the present invention, source SSP may determine whether a modified property is restricted and should not be replicated, either because the property should remain private or because the property is not needed by other SSP farms to provide consistently customized services (column 6, lines 8-24; claim 13).
 	Mattox does not explicitly teach the claimed limitation “verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information”.
Uchida teaches the user authentication system includes a profile generation unit at the side of a user terminal and a profile storage unit and a confirmation/replication verification unit at the side of an authentication verification device. When authentication processing is executed in the user terminal, the profile generation unit aggregates input biometric information, registered biometric information, and information which duplicates collation processing contents, and sets a profile being an aggregation of data. The profile storage unit stores the profile at the outside of the user terminal with identification information of authentication processing. The confirmation/replication verification unit confirms the stored contents, and replicates collation processing. Accordingly, when verification is necessary, the validity of authentication processing in the user terminal is verified, and a service provider device is notified. Accordingly, there is provided a system which can verify the validity of the authentication processing performed in the user terminal when the service provider side needs the validity (abstract, paragraph 0028).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox replicating is performed responsive to the verifying of the authentication information because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 2, Mattox teaches the claimed limitations:
“wherein the application comprises a third-party application” as (column 7, lines 5-24). Uchida teaches (paragraph 0131).

As to claim 3, Mattox teaches the claimed limitations:
 	“wherein the operations further comprise identifying a usage event associated with the change in operation of the communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred” as (claims 1, 4, 13, and 20).

As to claim 4, Mattox teaches the claimed limitations:
 	“wherein the operations further comprise predicting a behavior of a user of the communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both” as (column 4, line 66 to column 4, line 13).

As to claim 5, Mattox does not explicitly teach the claimed limitation “wherein the identifying the usage event is performed using contextual information regarding the communication device”.
Uchida teaches (abstract, paragraphs 0010, 0017, 0025).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox using contextual information regarding the communication device because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 6, Mattox teaches the claimed limitations:
 	“wherein the usage event is associated with a change in service to the communication device, a change in capabilities of the communication device, or a combination thereof” as (column 2, lines 47-61), (column 4, lines 22-33).
Uchida teaches (abstract, paragraphs 0093, 0126).

As to claim 7, Mattox teaches the claimed limitations:
 	“wherein the usage event is associated with movement of the communication device from a first location to a second location” as (column 5, lines 32-56; claims 1, 13, 20).

As to claim 8, Mattox teaches the claimed limitations:
 	“wherein the first modification is due to a change in streaming of media content to the communication device” as (column 7, line 52 to column 8, line 16).
Uchida teaches (abstract, paragraphs 0130).
 
As to claim 9, Mattox does not explicitly teach the claimed limitation “wherein the first modification is directed by a first application operating at the communication device, wherein the generating the second modification comprises modifying a security profile for a second application”.
Uchida teaches (abstract, paragraphs 0109, 0129).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox modifying a security profile for a second application because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 10, Mattox does not explicitly teach the claimed limitation “wherein the second application operates at a second communication device, and wherein the operations further comprise receiving the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy”.
Uchida teaches (abstract, paragraph 0028).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox replicating is performed responsive to the verifying of the authentication information because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 11, Mattox teaches the claimed limitations:
 	“A method comprising:” as the general stages involved in a method consistent with an embodiment of the invention for providing user profile replication (column 5, lines 32-56).
 	“detecting, by a processing system including a processor, a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device coupled to the communication network” as in response to the at least one modification in the user profile change log; and replicate the at least one modification to the at least one of the plurality of user profiles to a second service provider, wherein the at least one modification is provided by the user profile change log, and wherein replicating the identified (e.g., detected) at least one modification comprises comparing the source change token to a current change token at the second service provider, wherein the at least one modification provided by the change log is determined by the difference in time between the source change token and the current change token (abstract, claims 13, and 20).
 	“generating, by the processing system, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, wherein the generating is based on a change in operation of the first communication device, the change in operation comprising a change in operation of a second application” as a new user may create a new user profile or an existing user may update their personal profile by changing their group memberships at source shared service provider farm. Method may cause computing device to update a user profile change log in response to receiving the at least one modification to the at least one user profile property. Method may also update source change token to reflect the time at which the at least one modification was made. Consistent with exemplary embodiments, source SSP farm may comprise a plurality of user profiles associated with providing a plurality of services to a plurality of users. Source SSP farm, first destination SSP farm and second destination SSP farm may thus provide consistently customized services to users based on the replicated user profiles (column 5, line 32 to column 6, line 7; column 13, 20; see also figure 4-5).
  	“determining, by the processing system, that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the application” as the identified at least one modification to the at least one user profile property may be replicated at a second service provider. The first service provider and the second service provider may be geographically separate (abstract). A user profile change log may be updated in response to receiving the at least one modification to the at least one user profile property. Then the at least one modification to the at least one user profile property may be identified at the first service provider. Identifying the at least one modification to the at least one user profile property at the first service provider may comprise retrieving the at least one modification to the at least one user profile property from the user profile change log. Next, the identified at least one modification to the at least one user profile property may be replicated at a second service provider. The first service provider and the second service provider may be geographically separate (column 1, lines 51-65 ).
 	“replicating, by the processing system in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository” as where computing device may identify modifications to user profiles stored at source SSP farm. For example, computing device may compare source change token first current change token to determine the time interval for which user profile changes should be replicated, where first current change token is associated with the time for at least one prior replication to first destination SSP farm. Computing device may then retrieve user profile changes for the time interval from the user profile change log. Consistent with embodiments of the present invention, source SSP may determine whether a modified property is restricted and should not be replicated, either because the property should remain private or because the property is not needed by other SSP farms to provide consistently customized services (column 6, lines 8-24; claim 13).
Mattox does not explicitly teach the claimed limitation “verifying, by the processing system, authentication information, wherein the replicating is performed responsive to the verifying of the authentication information”.
Uchida teaches the user authentication system includes a profile generation unit at the side of a user terminal and a profile storage unit and a confirmation/replication verification unit at the side of an authentication verification device. When authentication processing is executed in the user terminal, the profile generation unit aggregates input biometric information, registered biometric information, and information which duplicates collation processing contents, and sets a profile being an aggregation of data. The profile storage unit stores the profile at the outside of the user terminal with identification information of authentication processing. The confirmation/replication verification unit confirms the stored contents, and replicates collation processing. Accordingly, when verification is necessary, the validity of authentication processing in the user terminal is verified, and a service provider device is notified. Accordingly, there is provided a system which can verify the validity of the authentication processing performed in the user terminal when the service provider side needs the validity (abstract, paragraph 0028).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox replicating is performed responsive to the verifying of the authentication information because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 12, Mattox teaches the claimed limitations:
 	“wherein at least one of the the first application or the second application comprises a third-party application” as (column 7, lines 5-24).
Uchida teaches (paragraph 0131)

As to claim 13, Mattox teaches the claimed limitations:
 	“identifying, by the processing system, a usage event associated with the change in operation of the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred” as (claims 1, 4, 13, and 20).

As to claim 14, Mattox teaches the claimed limitations:
 	“predicting, by the processing system, a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both” ” as (column 4, line 66 to column 4, line 13).

As to claim 15, Mattox does not explicitly teach the claimed limitation “wherein the generating the second modification comprises modifying a security profile for the second application”.
Uchida teaches (abstract, paragraphs 0109, 0129).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox modifying a security profile for a second application because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 16, Mattox does not explicitly teach the claimed limitation “wherein the second application operates at a second communication device, and further comprising receiving, by the processing system, the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy”.
Uchida teaches (abstract, paragraph 0028).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox replicating is performed responsive to the verifying of the authentication information because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 17, Mattox teaches the claimed limitations:
 	“A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:” as a removable storage and a non-removable storage. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information (column 7, lines 25-51).
 	“detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by an application operating at a communication device coupled to the communication network” as in response to the at least one modification in the user profile change log; and replicate the at least one modification to the at least one of the plurality of user profiles to a second service provider, wherein the at least one modification is provided by the user profile change log, and wherein replicating the identified (e.g., detected) at least one modification comprises comparing the source change token to a current change token at the second service provider, wherein the at least one modification provided by the change log is determined by the difference in time between the source change token and the current change token (abstract, claims 13, and 20).
“generating, based on a change in operation of the communication device, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, wherein the change in operation is associated with a change in service to the communication device, a change in capabilities of the communication device, or a combination thereof” as a new user may create a new user profile or an existing user may update their personal profile by changing their group memberships at source shared service provider farm. Method may cause computing device to update a user profile change log in response to receiving the at least one modification to the at least one user profile property. Method may also update source change token to reflect the time at which the at least one modification was made. Consistent with exemplary embodiments, source SSP farm may comprise a plurality of user profiles associated with providing a plurality of services to a plurality of users. Source SSP farm, first destination SSP farm and second destination SSP farm may thus provide consistently customized services to users based on the replicated user profiles (column 5, line 32 to column 6, line 7; column 13, 20; see also figure 4-5).
 “determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the application ” as the identified at least one modification to the at least one user profile property may be replicated at a second service provider. The first service provider and the second service provider may be geographically separate (abstract). A user profile change log may be updated in response to receiving the at least one modification to the at least one user profile property. Then the at least one modification to the at least one user profile property may be identified at the first service provider. Identifying the at least one modification to the at least one user profile property at the first service provider may comprise retrieving the at least one modification to the at least one user profile property from the user profile change log. Next, the identified at least one modification to the at least one user profile property may be replicated at a second service provider. The first service provider and the second service provider may be geographically separate (column 1, lines 51-65 ).
 	“replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository” as where computing device may identify modifications to user profiles stored at source SSP farm. For example, computing device may compare source change token first current change token to determine the time interval for which user profile changes should be replicated, where first current change token is associated with the time for at least one prior replication to first destination SSP farm. Computing device may then retrieve user profile changes for the time interval from the user profile change log. Consistent with embodiments of the present invention, source SSP may determine whether a modified property is restricted and should not be replicated, either because the property should remain private or because the property is not needed by other SSP farms to provide consistently customized services (column 6, lines 8-24; claim 13).
	Mattox does not explicitly teach the claimed limitation “verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information”.
Uchida teaches the user authentication system includes a profile generation unit at the side of a user terminal and a profile storage unit and a confirmation/replication verification unit at the side of an authentication verification device. When authentication processing is executed in the user terminal, the profile generation unit aggregates input biometric information, registered biometric information, and information which duplicates collation processing contents, and sets a profile being an aggregation of data. The profile storage unit stores the profile at the outside of the user terminal with identification information of authentication processing. The confirmation/replication verification unit confirms the stored contents, and replicates collation processing. Accordingly, when verification is necessary, the validity of authentication processing in the user terminal is verified, and a service provider device is notified. Accordingly, there is provided a system which can verify the validity of the authentication processing performed in the user terminal when the service provider side needs the validity (abstract, paragraph 0028).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Mattox and Uchida before him/her, to modify Mattox replicating is performed responsive to the verifying of the authentication information because that would provide a system which can verify the validity of the authentication processing performed in a user terminal when the service provider side needs the validity as taught by Uchida (paragraph 0008).

As to claim 18, Mattox teaches the claimed limitations:
 	“wherein the application comprises a third-party application” as (column 7, lines 5-24).

As to claim 19, Mattox teaches the claimed limitations:
 	“wherein the operations further comprise identifying a usage event associated with the change in operation of the communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred” as (claims 1, 4, 13, and 20).

As to claim 20, Mattox teaches the claimed limitations:
 	“wherein the operations further comprise predicting a behavior of a user of the communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both” as (column 4, line 66 to column 4, line 13).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/28/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156